DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent file on 12 August 2021. Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to the related application in the specification needs to be updated to reflect the current status of the related application.  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 and 06/02/2022 was filed before the mailing date of the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-18 of U.S. Patent No. 11128688. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is very similar to the claims of patent “688” with a slight and insignificant difference due to slight addition or deletion of some wordings in both application and patent “688”. For instance, claim 1 of the application recites a first type and second type of cross-variant boundary. However, claim 1 of patent “688” states respective or within cross-variant boundary. Therefore, It would be obvious to one skill artisan before the effective filing date of the invention to eliminate the limitations of the narrower claims, since it has been said that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Patent Number:11128688
1. A system, comprising: a plurality of encoders configured to generate a plurality of variant streams; and a cross-variant Instantaneous Decoder Refresh (IDR) identifier configured to: inspect the plurality of variant streams; identify IDR frames in each of the plurality of variant streams; determine a first set of the IDR frames that correspond to a respective cross-variant boundary; determine a second set of the IDR frames within the cross-variant boundary; and demarcate the second set of the IDR frames.
2. The system of claim 1, wherein the first set of the IDR frames comprise a cross-variant target segment boundary indicating an intended beginning video frame at a start of a segment that is aligned with segments containing a same media content across the variant streams.
3. The system of claim 2, wherein the first set of the IDR frames is demarcated at the cross-variant target segment boundary.
4. The system of claim 1, wherein the second set of the IDR frames comprises a cross-variant Group of Pictures (GOP) aligned segment boundary indicating a beginning video frame at a start of a closed GOP that is aligned with beginning video frames at a start of a set of closed GOPs containing a same media content across the variant streams.
5. The system of claim 1, wherein the cross-variant IDR identifier is further configured to: determine which IDR frames of the second set correspond to IDR frames inserted due to scene change detection; and operate to not demarcate the IDR frames corresponding to IDR frames inserted due to scene change detection.
6. The system of claim 1, wherein determining the second set of the IDR frames comprises identifying whether the second set of the IDR frames is aligned at respective video frame locations across all of the plurality of variant streams.
7. A non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising: inspecting a plurality of variant streams; identifying Instantaneous Decoder Refresh (IDR) frames in each variant stream; determining a first set of the IDR frames that correspond to a respective cross-variant boundary; determining a second set of the IDR frames within the cross-variant boundary; and demarcating the second set of the IDR frames.
8. The non-transitory computer-readable medium of claim 7, wherein the first set of the IDR frames comprise a cross-variant target segment boundary indicating an intended beginning video frame at a start of a segment that is aligned with segments containing a same media content across the variant streams.
9. The non-transitory computer-readable medium of claim 8, wherein the first set of the IDR frames is demarcated at the cross-variant target segment boundary.
10. The non-transitory computer-readable medium of claim 7, wherein the second set of the IDR frames comprises a cross-variant Group of Pictures (GOP) aligned segment boundary indicating a beginning video frame at a start of a closed GOP that is aligned with beginning video frames at a start of a set of closed GOPs containing a same media content across the variant streams.
11. The non-transitory computer-readable medium of claim 7, the operation further comprising: determining which IDR frames of the second set correspond to IDR frames inserted due to scene change detection; and operating to not demarcate the IDR frames corresponding to IDR frames inserted due to scene change detection.
12. The non-transitory computer-readable medium of claim 7, wherein determining the second set of the IDR frames comprises identifying whether the second set of the IDR frames is aligned at respective video frame locations across all of the plurality of variant streams.
13. The non-transitory computer-readable medium of claim 7, wherein the operation is performed by a cross-variant IDR identifier integrated into a packager.
14. A method, comprising: receiving a video stream; identifying locations for boundaries of the video stream; demarcating a first set of the boundaries to create a first set of segments; and demarcating a second set of the boundaries, after exceeding a threshold, to create a second set of segments that have different durations than the first set of segments.
15. The method of claim 14, wherein the first set of segments is demarcated at a location corresponding to at least one of a beginning of the video stream, a seek point, or a chapter point.
16. The method of claim 14, wherein each segment comprises at least one GOP.
17. The method of claim 14, wherein all segments in the first set of segments have an equal duration, and wherein all segments in the second set of segments have an equal duration.
18. The method of claim 14, wherein a duration of each segment in the second set of segments is longer than each segment in the first set of segments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy Arjun hereinafter Ramamurthy PGPUB Number 20170163708 in view of Sellers 20170150192 and Thorsten 20200077161.
As per claim 1, Ramamurthy teaches a method comprising: inspecting a plurality of variant streams (par 0048, 0049 “see explanation in regard to media segments and IDR frames in term of alignment, i.e. inspection is taking place”, 0081); identifying Instantaneous Decoder Refresh (IDR) frames in each variant stream of the plurality of variant streams (see oar 0018, IDR; furthermore, cross-variants streams are multiple and with different variants; par 0081); determining a first set of IDR frames corresponding to a first type of cross-variant boundary (see par 0048); determining a second set of IDR frames corresponding to a second type of cross-variant boundary (see par 0048).
Ramamurthy teaches aligning IDR frames across variant streams (par 0018 and 0048) and media segments and IDR frames between two variants streams that are not aligned (see par 0049). However, Ramamurthy does not discuss demarcating first and second set of IDR frames. Thorsten teaches a last chunk signal provided to BMSC node to signal segment boundary demarcation (see par 0115 and 0124). In addition, Sellers discusses advertisement and program demarcation (see par 0052). Therefore, it would be obvious to ordinary skill in the art before the effective date of the invention to incorporate Thorsten and Sellers’s IDR frames/segment demarcation into Ramamurthy system in order to facilitate the operations and features related to the frames of the variant stream such as insertion, sizing and more (see Sellers par 0051-0060).As per claim 2, Ramamurthy teaches the method of claim 1, wherein the first set of IDR frames comprises a cross-variant target segment boundary indicating an intended beginning video frame at a start of a segment that is aligned with segments containing a same media content across the plurality of variant streams (see par 0048, placing IDR frames at the beginning of each media segment …).As per claim 3, Ramamurthy-Thorsten-Sellers teaches the method of claim 2, wherein the first set of IDR frames is demarcated at the cross-variant target segment boundary (see Sellers par 0052 and Thorsten par 0115 and 0124).As per claim 4, Ramamurthy-Sellers-Thorsten teaches the method of claim 1, wherein the second set of IDR frames comprises a cross-variant Group of Pictures (GOP) aligned segment boundary indicating a beginning video frame at a start of a closed GOP that is aligned with beginning video frames at a start of a set of closed GOPs containing a same media content across the plurality of variant streams (see Ramamurthy fig 7, par 0046, 0048 that discuss GOP).As per claim 5, Ramamurthy-Sellers, and Thorsten teaches the method of claim 4, wherein the second set of IDR frames is demarcated at the cross-variant GOP aligned segment boundary (see Thorsten par 0057, 0060, 0115, and 0124).As per claim 6, Ramamurthy-Sellers-Thorsten teaches the method of claim 1, the operation further comprising: identifying which IDR frames of the second set of IDR frames correspond to IDR frames inserted due to scene change detection; and operating to not demarcate the identified IDR frames of the second set of IDR frames that correspond to IDR frames inserted due to scene change detection (see Sellers par 0081, content change).As per claim 7, Ramamurthy-Sellers-Thorsten teaches the method of claim 1, wherein determining the second set of IDR frames comprises identifying whether the second set of IDR frames is aligned at respective video frame locations across all of the plurality of variant streams (see Ramamurthy par 0018, 0048-0049).
Claims 8-20 are allowed over the prior art of record.
The prior art of record fails to specifically discuss as a whole among other features of the claims the combination of determining which IDR frames correspond to cross-variant boundaries; demarcating the IDR frames corresponding to cross-variant boundaries; and transmitting the plurality of variant streams with the demarcated IDR frames to a segmenter, wherein no IDR frames are added to the plurality of variant streams after they are output by the respective encoders and before they are transmitted to the segmenter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454